THOMPSON, J.
I. The testimony of Elizabeth Badger in respect to the conversation between Sydney Bates and the defendant, William Dodge, when the orator’s intestate was not present, was not admissible, it not appearing that Dodge was then the agent of the intestate. The court below, therefore, properly sustained the orator’s exception to its admission by the master.
II. It was clearly within the discretion of the chancellor to recommit the master’s report for further findings upon the testimony already before him. No question is made in this court by the defendants in respect to the competency of Julia M. Stewart, the intestate’s widow, as a witness. Upon her testimony, the master finds that the intestate paid three thousand three hundred dollars for the farm and personal property in question. This finding precludes any claim that usurious interest was included in the notes given by the *599defendant, William Dodge, for the property, and it therefore becomes unnecessary to pass upon the admissibility of the entries on the intestate’s account book.

Decree affirmed and cause remanded.

Start, J., being engaged in county court, did not sit.